Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/5/20 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/5/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Sladek (2843060). 

Claims 1, 3-6, 11, 15-17, 19-20, and 27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being clearly anticipated by Gibbs et al. (5306156).
For claim 1, Gibbs et al. disclose a vehicle (11) having an integrated connector system, comprising: a body comprising an outer surface (81, FIG.15); a plurality of attachment ports (12) arranged on the outer surface, wherein each of the plurality of attachment ports comprises: 
a recess (94) that extends below the surrounding outer surface, wherein the recess comprises two opposing sidewalls that extend downward from a height of the surrounding outer surface, and wherein each of the plurality of attachment ports is configured to receive and engage with an attachment plug of an accessory; and 
a pin (96) extending between the two opposing sidewalls of the recess, wherein the pin comprises a first end attached to a first one of the two opposing sidewalls and a second opposite end attached to a second one of the two opposing sidewalls, and wherein a top of the pin does not 
For claim 3, respective recess comprises: a perimeter arranged substantially in the plane of the surrounding outer surface and comprising a rounded quadrilateral (as seen in the perspective view of FIGS.2 and 14); and a full depth from the surrounding outer surface configured to accept the attachment plug (see the full depth in the cross-sectional view of FIG.15); wherein the pin is arranged at a depth less than the full depth within the recess (where the pin does not expend the full depth but only a top portion of that depth as seen in FIG.15).  
For claim 4, each of the plurality of attachment ports comprises: 
a rim (81) extending between the recess and the surrounding outer surface, 
wherein the rim extends less than 10 millimeters (inherent as seen in drawing figures where rim is nearly flush) above the surrounding outer surface.  
For claim 5, the body comprises one or more structural elements (roof structure); and 
each of the plurality of attachment ports is mechanically coupled to one of the one or more structural elements.  
For claim 6, the outer surface comprises a roof surface (FIGS.1 and 11) having a left side and a right side; and the plurality of attachment ports comprises: 
two attachment ports (12,12, FIG.1) arranged on the left side of the roof surface; and 
two attachment ports (12,12, FIG.1) arranged on the right side of the roof surface.  
For claim 11, the plurality of attachment ports comprises: a first pair of attachment ports (roof, FIG.11) arranged on a first portion of the outer surface a first lateral distance away from each other; and a second pair of attachment ports (rails, see FIG.12) arranged on a second portion of the outer surface a second lateral distance away from each other, 
wherein the first lateral distance is greater than the second lateral distance, the vehicle further comprising: an accessory (13, 50) configured to engage or capable of engaging with the first pair of attachment ports in a first configuration; and engage with the second pair of attachment ports in a second configuration.  
For claim 15, the recess of at least one of the plurality of attachment ports comprises an electrical connector configured to provide power to an accessory engaged with the recess. In the embodiment of FIG.18 this is shown as reference numerals 137,138 where male and female interfit couplings connect the electrical components together. In FIGS. 21-23, electrical plug connector engages contacts (for example 196 and 197 or 197” and 204 and in FIG.25 thru 277.
For claim 16, the electrical connector provides a voltage potential across two electrical terminals. This is evident from electrical connectors of FIGS.21-23 and FIG.25 thru 277.
For claim 17, the accessory comprises a light (driving lights, emergency lights, warning lights; for example 240, FIG.27); and the electrical connector is configured to provide power to the light when the accessory is engaged with an attachment port having the electrical connector.  
For claim 19, wherein the attachment plug (FIG.15) comprises: a plug body (84,86,86) configured to extend into the recess; a notch (between 86,86, FIG.15) configured to accommodate the pin (96); and a latching mechanism (87) configured to engage with the pin and constrain relative motion of the attachment plug away from the attachment port.  
For claim 20, the latching mechanism comprises an a catch (87) configured to rotate (pivot about 89) relative to the plug body to engage the pin when the notch is engaged with the pin.  

For claim 27, the opposing side walls have a shape that is configured to maintain a mild form of retention with an outer surface of an attachment plug (FIG.15).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. as applied above. 
For claim 12, the plurality of attachment ports comprises: a first pair of attachment ports arranged on a first portion of the outer surface at a first height (see FIGS.11-12); a second pair of attachment ports arranged on a second portion of the outer surface at a second height.
Gibbs et al. show the first and second heights being different but fails to disclose the height discrepancy being the recited more than 150 millimeters.   
It would have been an obvious matter of design choice to modify the modified device of Gibbs et al. to make the height difference between ports 150mm, since applicant has not disclosed that the specific height difference solves any stated problem or is for any particular purpose and it appears that a different height discrepancy would perform equally well and it would not change the use of the port or produce an unexpected result.
. 

Claims 7 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. as applied above in view of Alamillo (8057142).
For claim 7, Gibbs et al. lack the body comprises a truck bed having a left-side rail and a right-side rail; the outer surface comprises a top surface of the left-side rail and a top surface of the right-side rail; and the plurality of attachment ports comprises: two attachment ports arranged on the top surface of the left-side rail; and two attachment ports arranged on the top surface of the right-side rail.  
For claim 14, Gibbs et al. disclose the first portion of the outer surface comprises a roof surface (FIG.11); and the second portion of the outer surface comprises top surfaces of a left-side rail and a right-side portions of a trunk space (FIG.12). 
Although, Gibbs et al. fails to disclose the second portion of the outer surface comprises top surfaces of a left-side rail and a right-side rail of a truck bed, this feature is taught by Alamillo which discloses a vehicle having an integrated connector system, comprising: a body comprising an outer surface (FIG.2); a plurality of attachment ports (10) arranged on the outer surface with a recess and each of the plurality of attachment ports is configured to receive and engage with an attachment plug (18) of an accessory.  The truck bed has a left-side rail and a right-side rail; the outer surface comprises a top surface of the left-side rail and a top surface of the right-side rail; and the plurality of attachment ports comprises: two attachment ports arranged on the top surface of the left-side rail; and two attachment ports arranged on the top surface of the right-side rail.  
It would have been obvious to one of ordinary skill in the art to have applied the ports of Gibbs et al. to that of a conventional truck bed and the side rails thereof as taught by Alamillo as an obvious modification in order to allow fastening of accessories thereon.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above in view of Gibbs et al. 
For claim 6, Martin discloses the outer surface comprises a roof surface having a left side and a right side (FIG.1). Martin fails to disclose attachment ports at the roof. 
Gibbs et al. disclose a vehicle having an integrated connector system, comprising: a body comprising an outer surface (FIG.1); a plurality of attachment ports (12) arranged on the outer surface, wherein each of the plurality of attachment ports comprises: a recess (FIG.2) that extends below the surrounding outer surface, wherein each of the plurality of attachment ports is configured to receive and engage with an attachment plug of an accessory.  

two attachment ports (12,12, FIG.1) arranged on the left side of the roof surface; and 
two attachment ports (12,12, FIG.1) arranged on the right side of the roof surface.  
It would have been obvious to one of ordinary skill in the art to have provided the roof surface of Martin with attachment ports as this concept is taught by Gibbs et al. in order to enable flexibility in attachment and thus flexibility in loading, and transport. Doing so would have required only routine skill in the art to apply ports to a cross member of the roof structure of the vehicle. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. in view of Alamillo (8057142) and further in view of Martin et al. 
For claim 9, Gibbs et al. discloses a plurality of attachment ports spaced a lateral distance away from each other as seen in FIGS.1 and 11-12. 
Gibbs et al. fail to disclose the body comprises a truck bed having a left-side rail and a right-side rail; the outer surface comprises: a roof surface; top surfaces of the left-side rail and the right-side rail; and a truck bed surface, a feature taught by Alamillo. 
It would have been obvious to one of ordinary skill in the art to have provided the ports of Gibbs et al. for use on a truck bed as taught by Alamillo as an obvious modification in order to allow fastening of accessories thereon.
Gibbs et al., as modified with Alamillo, fails to provide for ports arranged on the truck bed surfaces, a feature taught by Martin (FIGS. 2,6). 
It would have been obvious to one of ordinary skill in the art to have provided the ports of Gibbs et al., as modified, for use on a truck bed surface as taught by Martin in order to allow fastening of accessories thereto.
For claim 10, Gibbs et al., as modified, now discloses the first lateral distance (roof, see Gibbs FIG.11) is greater than the second lateral distance (rails, FIG.12); and the second lateral distance (rails, see Alamillo) is greater than the third lateral distance (bed surface, see Martin, FIG.6).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. as applied above and in view of Bellot et al. 
For claim 18, Gibbs et al. inherently disclose a control circuitry capable of controlling the lighting system 240 and to communicate with transceivers and navigation systems of the vehicle and further discloses at least one of the plurality of attachment ports including at least one electrical terminal seen in at least the embodiments of FIGS.18, 21-23, and 25
Gibbs et al. lack an actuated locking mechanism configured to lock the attachment plug of the accessory to the attachment port, wherein the control circuitry is configured to control the actuated locking mechanism.  
Bellot et al. (4395064) teaches the use of an electrically actuated locking mechanism (electric lock, FIG.2) with a control (controlled by impulses) to lock and unlock the mechanism. 
It would have been obvious to one of ordinary skill in the art to have provided the electrically actuated lock of Bellot et al. for use with the connector system and port of Gibbs et al. in order to electrically lock the plug to the port. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. as applied above and in view of Martin et al. (5378094). 
For claim 8, Gibbs et al. fails to provide for the integrated connector system to be located within the bed of a truck. Specifically, Gibbs et al. lack the outer surface comprises a truck bed having a left-bottom surface and a right-bottom surface; and the plurality of attachment ports comprises: two attachment ports arranged on the left-bottom surface; and two attachment ports arranged on the right-bottom surface.
Martin et al. teach a vehicle with integrated connector system for use within the bed of a truck, where an outer surface comprises a truck bed having a left-bottom surface and a right-bottom surface; and a plurality of attachment ports comprises: two attachment ports arranged on the left-bottom surface (in cross members 18); and two attachment ports arranged on the right-bottom surface (on the opposite side in cross members 18, Col 2, lines 8-13).  
It would have been obvious to one of ordinary skill in the art to have positioned the ports of Gibbs et al. within a truck bed with two each on left and right bottom surfaces thereof in order to allow accessories to be positioned therein. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al. 
For claim 28, Gibbs et al. fails to disclose any rim provided therearound (FIG.15), specifically lacking the two opposing sidewalls additionally extending upwards from the height of the surrounding outer surface.
It would have been an obvious matter of design choice to modify the modified sidewalls of Gibbs et al. to include a rim protruding upwardly from the sidewalls thereof, as recited, as an obvious design choice since applicant has not disclosed that having the rim solves any stated problem or is for any particular purpose, and it appears that no rim (sidewalls not extended) is anticipated in alternative embodiments and would perform equally well. Modifying the sidewalls in this manner does not change the use of the device nor does it produce an unexpected result. 
The court has held that matters pertaining to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612